COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                    No. 08-19-00233-CV
                                                  §
  IN THE INTEREST OF                                                   Appeal from the
                                                  §
  E.O.,                                                               65th District Court
                                                  §
  A CHILD.                                                      of El Paso County, Texas
                                                  §
                                                                    (TC# 2018DCM1157)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal. It appearing to this Court that

Appellant is indigent for purposes of appeal, this Court makes no other order with respect thereto.

We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2019.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment